DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This action is responsive to the amendment dated 4/26/2021.  Claims 1-20 remain pending.  The previous drawing objection has been withdrawn due to the replacement drawings submitted on 4/26/2021.  The previous claim objections have been withdrawn due to applicant’s amendment.  The previous 112 rejections have been withdrawn due to applicant’s amendment.  The previous 112(f) interpretation for “restoring function part” has been withdrawn as applicant has amended this limitation.  The previous 112(f) interpretation for “biasing member” remains and has not been repeated below for brevity.  For the reason(s) set forth below, applicant’s arguments with respect to the 112(f) interpretation for “biasing member” have not been found persuasive.  Applicant’s amendment to claim 17 has necessitated reconsideration of the previously indicated allowability.  Claim 17 was previously indicated as allowable due in part to the recitation of grooves (plural).  However, as the plurality has at least been removed in line 5, the claim is seen to now only require a single groove.  As such, claim 17 has now been rejected below under 102 and/or 103.  Applicant’s amendment has necessitated the new ground(s) of rejection below.  This action is Final.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/26/2021 was filed after the mailing date of the Non-Final Rejection on 12/24/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 17 is objected to because of the following informalities:  it is believed “the” should be inserted before “positions” in line 5.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 introduces a new limitation of a positioning marker formed at the end opposite to the contact face and formed as a position corresponding to the noncontact part of the seal member in a circumferential direction.  Interpreting this limitation in light of the specification, the “positioning marker” introduced in claim 15 is the same feature as that of the now recited “groove” in claim 1.  It is unclear how many grooves/markers are intending to be recited in claim 15 as the positioning marker and groove are the same structural feature in the applicant’s disclosure.  For the purposes of examination, the positioning marker from claim 15 and groove from claim 1 will be interpreted to be the same feature as that appears to be supported by the applicant’s disclosure.
It is noted that claim 16 has not been rejected under 112(b) as claim 16 resolves the above issue with claim 15 and depends from claim 15.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3, 7-9, and 15-20, claims 15-17 are far as they are definite, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bareis et al. (U.S. 2017/0321830).
Bareis discloses a rotary control valve comprising: a rotor (6) including a tubular part structured to rotate (wall 8) and an opening (17) communicating with an inner peripheral side and an outer peripheral side of the tubular part; a seal member (7, or 7’) including a contact face (facing 6), an internal passage (15 or 15’), a noncontact part (35 or 35’), and a ridge (35 or 35’, as the noncontact part is claimed as defining the ridge later in the claim), wherein: the contact face is structured to be in sliding contact with the outer peripheral side of the tubular part (as shown in figs. 2 and 3), and has an arc-curved surface shaped to fit with the outer peripheral side of the tubular part (figs. 2-6, in order to 
Regarding claim 3, Bareis further discloses a communication passage (that passage that 7 or 7’ resides in) structured to allow fluid that has flowed into the communication passage through the opening of the tubular part to flow outside, wherein the seal member is slidably disposed in the communication passage (due to the springing action and in the same manner as the applicant’s device).
Regarding claim 7, Bareis further discloses wherein the rotor and the internal passage of the seal member are structured to allow fluid to flow in the rotor and the internal passage (see figs. 2-6), wherein the fluid is cooling water of an internal combustion engine (the fluid handled has not been 
Regarding claim 8, Bareis further discloses wherein the cooling-water (the fluid handled has not been given patentable weight in the apparatus claim, see MPEP2115; however, see also the abstract of Bareis) that has been supplied to an inside of the tubular part of the rotor is supplied to the internal passage of the seal member via the opening of the tubular part, due to the rotation of the rotor driven by the drive mechanism (see figs. 2 and 3).
Regarding claim 9, Bareis further discloses wherein the ridge of the seal member is formed at each of the preceding-side end and the following-side end of the arc-curved surface of the contact face in the rotational direction of the tubular part of the rotor (as the ridge is formed circumferentially around the seal).
Regarding claim 15, Bareis further discloses wherein the seal member further includes a positioning marker at its end opposite to the contact face of the seal member, wherein the positioning marker is formed at a position corresponding to the noncontact part of the seal member in a circumferential direction of the seal member (as best understood and per the 112(b) rejection above, the groove that receives 19 or 19’, the groove is aligned radially with the ridge (i.e. noncontact part) and extends circumferentially around the sealing member, as does the ridge).
Regarding claim 16, Bareis further discloses wherein the positioning marker is the groove which is formed at the end of the seal member opposite to the contact face (the groove that receives 19 or 19’).
Regarding claim 17, Bareis further discloses wherein: the ridge of the seal member is formed at each of the preceding-side end and the following-side end of the arc-curved surface of the contact face in the rotational direction of the tubular part (as the ridge is formed circumferentially around the seal); and the groove is formed at each of positions corresponding to the ridges, at the end of the seal 
Regarding claim 18, Bareis discloses a rotary control valve comprising: a rotor (6) including a tubular part (wall 8) structured to rotate and an opening (17) communicating with an inner peripheral side and an outer peripheral side of the tubular part; a seal member (7, or 7’) including a contact face (facing 6), a rear end face (the opposite end face away from 6), an internal passage (15 or 15’), a cut-off part (35 or 35’), and a ridge (35 or 35’, as the cut-off part is claimed as defining the ridge later in the claim), wherein: the contact face is structured to be in sliding contact with the outer peripheral side of the tubular part (as shown in fig. 2), and has an arc-curved surface shaped to fit with the outer peripheral side of the tubular part (figs. 2-6, in order to complement the arc-curved shape of the tubular part); the internal passage is structured to communicate with the opening of the tubular part (by selective rotation, see figs. 2 and 3); and the cut-off part is formed at one of a preceding-side end and a following-side end of the arc-curved surface in a rotational direction of the tubular part (at both preceding and following side ends as the noncontact part extends circumferentially), and is structured to be out of contact with the outer peripheral side of the tubular part (35 and 35’ are described to be annular spaces, see para. 42, see also figs. 2 and 3), so as to define the ridge in the arc-curved surface of the contact face (in the same manner as the applicant’s device); a biasing member (19, 19’) disposed at the rear end face of the seal member opposite to the contact face of the seal member, and structured to press the seal member so as to cause the contact face of the seal member to be pressed on the outer peripheral side of the tubular part (as described in para. 36); and a drive mechanism (not depicted but described in para. 34) structured to rotate the rotor, wherein: the seal member further includes a groove at its end opposite to the contact face of the seal member (the groove that receives 19 or 19’); 
Regarding claim 19, Bareis further discloses wherein the cut-off part of the seal member is formed in a shape of a step by cutting off a part of the seal member at a predetermined length in a direction of an axis of the seal member, from the preceding-side end or the following-side end of the contact face toward the rear end face (see 35 or 35’, notice how there is a set formed from 20 to 35 or 20’ to 35’, further, the recitation of cutting is a product-by-process that has not been given patentable weight, also further the recitation of “an axis” is interpreted to be the axis along which the cut-off part is as the claim is not seen to require the cut to be along the axis but merely in the direction of “an axis” nor does the claim specify a defined axis).
Regarding claim 20, Bareis discloses a rotary control valve comprising: a rotor (6) including a tubular part (wall 8) structured to rotate and an opening (17) communicating with an inner peripheral side and an outer peripheral side of the tubular part; a seal member (7 or 7’) including a contact face (facing toward 6), an internal passage (15 or 15’), and a ridge (35 or 35’), wherein: the contact face is structured to be in sliding contact with the outer peripheral side of the tubular part (as shown in fig. 2), and has an arc-curved surface shaped to fit with the outer peripheral side of the tubular part (figs. 2-6, in order to complement the arc-curved shape of the tubular part); the internal passage is structured to communicate with the opening of the tubular part (by selective rotation, see figs. 2 and 3); and the ridge is formed in the arc-curved surface of the contact face (see figs. 2 and 3), and is structured to restore the contact face to a regular attitude in response to action of pressing the contact face on the outer peripheral side of the tubular part, in case that the seal member fails to be installed such that the contact face is in close contact with the outer peripheral side of the tubular part in the regular attitude .

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kruger (U.S. 4,778,148).
Kruger discloses a rotary control valve comprising: a rotor (3) including a tubular part (the vertically extending tubular structure not shown but at least implicitly described in col. 2, ll. 28-33) structured to rotate and an opening communicating with an inner peripheral side and an outer peripheral side of the tubular part (not shown but at least implicitly described in col. 2, ll. 28-33); a seal member (4) including a contact face (the face that contacts 3), an internal passage (radially inward of 5, see fig. 1), a noncontact part (15, 16), and a ridge (15, 16, as the noncontact part is claimed as defining the ridge later in the claim), wherein: the contact face is structured to be in sliding contact with the outer peripheral side of the tubular part (as 3 rotates, see col. 2, ll. 28-33), and has an arc-curved surface shaped to fit with the outer peripheral side of the tubular part (see fig. 1); the internal passage is structured to communicate with the opening of the tubular part (when the valve rotates to the open position); and the noncontact part is formed at one of a preceding-side end and a following-side end of the arc-curved surface in a rotational direction of the tubular part (either or both, as 15 and 16 are circumferentially around 5, see fig. 2), and is structured to be out of contact with the outer peripheral side of the tubular part (fig. 1), so as to define the ridge in the arc-curved surface of the contact face (fig. 1); a biasing member (10) disposed at a face of the seal member opposite to the contact face of the seal member, and structured to press the seal member so as to cause the contact face of the seal member to 
Regarding claim 2, Kruger further discloses wherein the ridge in the contact face of the seal member has a shape of a straight line (see the angled straight line for 15 shown in fig. 1), and extends in a direction of an axis of the tubular part of the rotor in a state that the seal member is installed in a regular attitude (“an axis” interpreted to be an axis that extends in the same direction as that of the straight line of the ridge as the claim is not seen to specify or define the direction of the axis).
Regarding claim 3, Kruger further discloses a communication passage structured to allow fluid that has flowed into the communication passage through the opening of the tubular part to flow outside, wherein the seal member is slidably disposed in the communication passage (the passage that receives the seal member 4).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code 103 not included in this action can be found in a prior Office action.

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bareis in view of Sims et al. (U.S. 7,275,606).

Sims teaches it was known in the art to have a valve seat (55, fig. 6B) that has an outer periphery that has a seal groove and seal (seal 57, and the groove for the seal as shown in fig. 6B) that is disposed facing toward an inner periphery of a communication passage (see fig. 3, and the passage where numerals 54, 55 are located).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Bareis such that there is a seal groove that contains a seal on the outer periphery of the seal member that is disposed facing toward an inner periphery of the communication passage as taught by Sims in order to better seal between the seat and the valve housing and prevent unwanted leakage.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bareis in view of Sims as applied to claim 5, and further in view of Barbuto et al. (U.S. 6,308,739).
Bareis discloses the claimed invention but does not appear to disclose the seal ring having an X-shaped cross section. 
Barbuto teaches it was known in the art to have a seal (15) that can either be an O-ring (fig. 5) or an X-ring (fig. 6).	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Bareis by modifying the seal be an X-ring as taught by Barbuto as Barbuto teaches these are functional equivalents and the X-ring provides more points of contact to increase the sealing effect and better prevent leakage.
s 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bareis.
Regarding claim 10, Bareis discloses the claimed invention but does not appear to disclose the tubular part of the rotor and seal member being made of synthetic resin.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the tubular part of the rotor and seal member of Bareis by having the part be made of synthetic resin, since it has been held that selection of a known material on the basis of its suitability for an intended use involves only routine skill in the art.  MPEP2144.07.  The motivation for doing so would be to have the part be made of a material that is relatively inexpensive, easy to acquire, and can be injection molded.
Regarding claims 11-12, Bareis as modified discloses the claimed invention but does not appear to disclose the seal member being made of a material that has a main material of polytetrafluoroethylene resin or a composite of polytetrafluoroethylene resin mixed with carbon.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the seal member of Bareis by having the seal member be made of a material that has a main material of polytetrafluoroethylene resin or a composite of polytetrafluoroethylene resin mixed with carbon, since it has been held that selection of a known material on the basis of its suitability for an intended use involves only routine skill in the art.  MPEP2144.07.  The motivation for doing so would be to have the seal be made of a material that is relatively inexpensive, easy to acquire, has a high temperature resistance, a low coefficient of friction, and is structurally robust, especially when it is a composite with carbon.
Regarding claims 13-14, Bareis as modified discloses the claimed invention but does not appear to disclose the rotor made of a material that has a main material of polyphenylenesulfide resin or a composite material of polyphenylenesulfide resin mixed with glass.
.

Response to Arguments
Applicant's arguments filed 4/26/2021 have been fully considered but they are not persuasive.
On page 10, the applicant argues that “biasing member” should not be interpreted under 112(f) as the term is understood as structural to one having ordinary skill in the art.  However, the limitation of “biasing member” includes a generic placeholder, “member”, and a function, “biasing”, without having any modification by sufficient structure to perform the function of the biasing.  As such, the term “biasing member” remains interpreted under 112(f).
	Applicant’s arguments with respect to the previous rejection and the application of the Sims reference have been noted.  However, new rejections have been made above due to applicant’s amendment.  Bareis (or Bareis as modified) and/or Kruger disclose/teach the newly added limitations as described in more detail above.
	Applicant’s amendment has required further search and/or consideration and/or revision of the rejection and, as such, this action must be made Final.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R REID whose telephone number is (313)446-4859.  The examiner can normally be reached on Monday-Friday 9am-5pm est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Ken Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MICHAEL R REID/               Primary Examiner, Art Unit 3753